DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/06/2022 has been entered.

Response to Arguments
Claim Rejections under 35 USC 112(b): Applicant has amended claim 19 and these previous rejections are withdrawn regarding this issue.

Rejections under 35 USC 102/103:
Applicant’s Argument: Applicant argues that the prior art cited fails to teach the limitations in the updated independent claims with the previously rejected limitations canceled. Specifically, Wang fails to teach “the duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a first receive window; and the performing duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter is: when the first SN is greater than a second SN and is less than a third SN, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN and is greater than or equal to a difference between the third SN and a first receive window size, discarding the received sidelink PDCP PDU; or otherwise, buffering the PDCP SDU corresponding to the received sidelink PDCP PDU, wherein the first SN is an SN of the received sidelink PDCP PDU, the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU is received, and the third SN is a sum of 1 and a maximum value of an SN of a PDCP PDU that has been received before the PDCP PDU is received; or the duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a second receive window; and the performing duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter is: when the first SN is greater than or equal to the second SN and is less than a sum of the second SN and a second receive window size, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN, or when the first SN is greater than or equal to a sum of the second SN and a second receive window size, discarding the received sidelink PDCP PDU; or otherwise, buffering the PDCP SDU corresponding to the received sidelink PDCP PDU, wherein the first SN is an SN of the received sidelink PDCP PDU, the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU is received,” Applicant indicating these limitations as options B-C as recited.

Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In canceling feature A of features A-C (each feature recited as exclusive alternatives), Applicant has changed the scope of the invention in the claims as the prior art must now support one of features B and C. An updated search was conducted and a new grounds of rejection is presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-6, 8, 10-12, 14-17, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the first SN is greater than a second SN" in line 17-20.  There is insufficient antecedent basis for this limitation in the claim. The claim recites “the first SN” in its first reference to this term but there is no previous limitation defining “a first SN” for example. Further, the claim does not specify that “SN” represents “sequence number” and Examiner recommends defining this before referring to this term as an acronym. Regarding “the first SN,” Examiner recommends initially defining “a first SN” as “first SN is an SN of the received sidelink PDCP PDU” prior to reciting any of the possible options for the duplication detection. The other claims are rejected for the same recitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”) (US 20160128093 A1) in view of Wang et al. (“Wang”) (US 20200329352 A1).

Regarding claim 1, Lee teaches:
A receiving method operable by a receive end [¶0163 receiving UM RLC entity being a peer entity ¶0151], comprising: 
obtaining a duplication detection parameter [¶0163-166, parameters include VR(UH) being a SN and reordering window ¶0157]; 
and performing duplication detection on a received packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter [¶0163-166 shows detection and use of a window and SN length e.g. VR(UH), and see ¶0057, ¶147, ¶0155-164 teaches PDU and PDCP],
or the duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a first receive window; and the performing duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter is: when the first SN is greater than a second SN and is less than a third SN, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN and is greater than or equal to a difference between the third SN and a first receive window size, discarding the received sidelink PDCP PDU; or otherwise, buffering the PDCP SDU corresponding to the received sidelink PDCP PDU, wherein the first SN is an SN of the received sidelink PDCP PDU, the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU is received, and the third SN is a sum of 1 and a maximum value of an SN of a PDCP PDU that has been received before the PDCP PDU is received [Examiner notes this feature does not require support as it is presented as an exclusive option to the feature below thus does not have patentable weight]; 
or the duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a second receive window [[¶0163-166, parameters include VR(UH) being sequence number length ¶0177, and reordering window ¶0157]]; and the performing duplication detection on a received packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter is: 
when the first SN is greater than or equal to the second SN and is less than a sum of the second SN and a second receive window size, and the PDCP SDU corresponding to the received PDCP PDU has been buffered, or when the first SN is less than the second SN [¶0163 shows current SN being first SN or value “x”, wherein check “if VR(UR)<x<VR(UH) and the UMD PDU with SN=x has been received before”], or when the first SN is greater than or equal to a sum of the second SN and a second receive window size, discarding the received PDCP PDU [¶0163, discard if x < VR(UH)]; or otherwise, buffering the PDCP SDU corresponding to the received PDCP PDU [¶0164 “Else, the receiving UM RLC entity may place the received UMD PDU in the reception buffer”], wherein the first SN is an SN of the received PDCP PDU [¶0163 SN = x is received PDU], the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU is received [¶0163-166, and see ¶0177 VR(UH) is next value greater than highest received SN, thus considered minimum SN of a packet not received before the SN, see further ¶0167 where this value is set to be the greater than the current highest received SN, thus the first SN “x” will be lower than this value especially after the value VR(UH) is incremented, meaning there is at least a second SN VR(UH) with a value of a SN not received that is the minimum i.e. lowest possible value of SN higher than received packets].
Lee teaches received packet among peers un UM ¶0151 but not expressly sidelink however Examiner asserts specifying the packet is sidelink would not alter the intended outcome of the invention and duplication detection on sidelink was known at the time of the invention as in Wang who teaches perform duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter [¶0128-129 receiving end in V2X network Figure 1-2, ¶0026, and ¶0075-76 sidelink, and  ¶0126-130, RLC performs duplication detection on received packet based on parameter wherein packets known to be submitted are not submitted again thus detecting a duplicate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to specify sidelink packets on which the duplication detection is performed. Lee teaches ¶0151-163, duplication detection techniques on packets exchanged presumably between “peers” comprising a transmitting and receiving entity, however there is no express teaching that these entities cannot comprise two terminals communicating over sidelink. Examiner asserts the detection method would not have to change to support sidelink and thus it would have been obvious to modify Lee to expressly teach sidelink packets as in Wang as Wang teaches a similar sidelink detection protocol between UEs in sidelink in which duplication may be detected, as ¶0004-5 teaches this allows for realization of car network communication e.g. V2X thus the motivation for using these types of packets is known in the art and the use of sidelink specifically would not have altered the intended outcome of the claimed invention of Lee.

Regarding claim 3, Lee-Wang teaches:
The receiving method according to claim 1, wherein the obtaining a duplication detection parameter specifically comprises: obtaining the duplication detection parameter based on protocol convention [Lee ¶0163 duplicate packets based on state variables, and based on UM RLC entity ¶0157 considered protocol convention]; 
or obtaining, by using a first correspondence between a service attribute parameter and the duplication detection parameter, a duplication detection parameter corresponding to a service attribute of a target service, wherein the target service is a service carried by the received sidelink PDCP PDU; 
or obtaining, by using a second correspondence between a logical channel parameter and the duplication detection parameter, a duplication detection parameter corresponding to a logical channel parameter of a target logical channel, wherein the target logical channel is a logical channel for transmitting the received sidelink PDCP PDU; 
or obtaining the duplication detection parameter carried in a message sent by a transmit end.

Claim 4-6, Examiner notes that these do not have patentable weight as these claims are based on limitations in claim 3 that are not supported by the prior art because they are included in alternative embodiments. In claim 3, the options pertaining to “the service attribute parameter,” “the first correspondence,” and “the obtaining the duplication detection parameter carried in a message” are each part of options in claim 3 not supported as the prior art supports the first option “Based on a protocol convention,” and the other options are separated by “or” thus only one option requires support.

Regarding claim 12, Wang teaches:
A communications device, comprising: comprising a processor, a memory, and a program that is stored in the memory and can run on the processor, wherein the processor executes the program to: [¶0163 receiving UM RLC entity being a peer entity ¶0151, wherein steps implanted using processor, memory ¶0014, ¶0228-229] 
obtain a duplication detection parameter [¶0163-166, parameters include VR(UH) being a SN and reordering window ¶0157]; 
and perform duplication detection on a received packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter [¶0163-166 shows detection and use of a window and SN length e.g. VR(UH), and see ¶0057, ¶147, ¶0155-164 teaches PDU and PDCP],
or the duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a first receive window; and the performing duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter is: when the first SN is greater than a second SN and is less than a third SN, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN and is greater than or equal to a difference between the third SN and a first receive window size, discarding the received sidelink PDCP PDU; or otherwise, buffering the PDCP SDU corresponding to the received sidelink PDCP PDU, wherein the first SN is an SN of the received sidelink PDCP PDU, the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU is received, and the third SN is a sum of 1 and a maximum value of an SN of a PDCP PDU that has been received before the PDCP PDU is received [Examiner notes this feature does not require support as it is presented as an exclusive option to the feature below thus does not have patentable weight];  
or the duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a second receive window [¶0163-166, parameters include VR(UH) being sequence number length ¶0177, and reordering window ¶0157]; and the performing duplication detection on a received packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter is: when the first SN is greater than or equal to the second SN and is less than a sum of the second SN and a second receive window size, and the PDCP SDU corresponding to the received PDCP PDU has been buffered, or when the first SN is less than the second SN [¶0163 shows current SN being first SN or value “x”, wherein check “if VR(UR)<x<VR(UH) and the UMD PDU with SN=x has been received before”], or when the first SN is greater than or equal to a sum of the second SN and a second receive window size, discarding the received PDCP PDU [¶0163, discard if x < VR(UH)]; or otherwise, buffering the PDCP SDU corresponding to the received PDCP PDU[¶0164 “Else, the receiving UM RLC entity may place the received UMD PDU in the reception buffer”], wherein the first SN is an SN of the received PDCP PDU [¶0163 SN = x is received PDU], the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU is received [¶0163-166, and see ¶0177 VR(UH) is next value greater than highest received SN, thus considered minimum SN of a packet not received before the SN, see further ¶0167 where this value is set to be the greater than the current highest received SN, thus the first SN “x” will be lower than this value especially after the value VR(UH) is incremented, meaning there is at least a second SN VR(UH) with a value of a SN not received that is the minimum i.e. lowest possible value of SN higher than received packets].
Lee teaches received packet among peers ¶0151 but not expressly sidelink however Examiner asserts specifying the packet is sidelink would not alter the intended outcome of the invention and duplication detection on sidelink was known at the time of the invention as in Wang who teaches perform duplication detection on a received sidelink packet data convergence protocol PDCP protocol data unit PDU by using the duplication detection parameter [¶0128-129 receiving end in V2X network Figure 1-2, ¶0026, and ¶0075-76 sidelink, and  ¶0126-130, RLC performs duplication detection on received packet based on parameter wherein packets known to be submitted are not submitted again thus detecting a duplicate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to specify sidelink packets on which the duplication detection is performed. Lee teaches ¶0151-163, duplication detection techniques on packets exchanged presumably between “peers” comprising a transmitting and receiving entity, however there is no express teaching that these entities cannot comprise two terminals communicating over sidelink. Examiner asserts the detection method would not have to change to support sidelink and thus it would have been obvious to modify Lee to expressly teach sidelink packets as in Wang as Wang teaches a similar sidelink detection protocol between UEs in sidelink in which duplication may be detected, as ¶0004-5 teaches this allows for realization of car network communication e.g. V2X thus the motivation for using these types of packets is known in the art and the use of sidelink specifically would not have altered the intended outcome of the claimed invention of Lee.

Regarding claim 14, Lee-Wang teaches:
The communications device according to claim 12, wherein the processor executes the program to: obtain the duplication detection parameter based on protocol convention [Lee ¶0163 duplicate packets based on state variables, and based on UM RLC entity ¶0157 considered protocol convention];
or obtain, by using a first correspondence between a service attribute parameter and the duplication detection parameter, a duplication detection parameter corresponding to a service attribute of a target service, wherein the target service is a service carried by the received sidelink PDCP PDU; 
or obtain, by using a second correspondence between a logical channel parameter and the duplication detection parameter, a duplication detection parameter corresponding to a logical channel parameter of a target logical channel, wherein the target logical channel is a logical channel for transmitting the received sidelink PDCP PDU; 
or obtain the duplication detection parameter carried in a message sent by a transmit end.

Claim 15-17, Examiner notes that these do not have patentable weight as these claims are based on limitations in claim 14 that are not supported by the prior art because they are included in alternative embodiments. In claim 14, the options pertaining to “the service attribute parameter,” “the first correspondence,” and “the obtaining the duplication detection parameter carried in a message” are each part of options in claim 14 not supported as the prior art supports the first option “Based on a protocol convention,” and the other options are separated by “or” thus only one option requires support.

Claim 8, 10-11, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) (US 20190215685 A1) in view of Lee et al. (“Lee”) (US 20160128093 A1).

Regarding claim 8, Wang teaches:
A sending method operable by a transmit end, comprising: sending, to a receive end, information used by the receive end to obtain a duplication detection parameter [¶0100-103, Tx UE 910 sends data duplication configuration via broadcast to Rx UE, Rx UE using the information in the received message in ¶0103 for “setup/release/update the PC5 RB, logical channel, RLC entity and PDCP entity for data duplication/data split purposes when necessary” which involves configuring PDCP entity, PDCP configuration including “obtaining” or configuring the PDCP parameters from ¶0097-99, specifically the timer and SN length parameters as the claim does not specify how the parameter is “obtained” or what this specifically means], wherein the duplication detection parameter is used by the receive end [¶0097-103, RX UE uses PC5 configuration including duplication detection parameters to configure its components when determining data duplication is being performed on a logical channel, thus used to perform duplication detection on a received sidelink PDCP PDU, see ¶0040-44 where the RX UE when configured is able to detect duplicate packets thus the above parameters are for detecting duplicate packets].
Wang teaches transmitting the parameters but does not teach how the receive end uses parameters however Lee teaches wherein the duplication detection parameter is used by the receive end to perform
in a case that duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a first receive window; when the first SN is greater than a second SN and is less than a third SN, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN and is greater than or equal to a difference between the third SN and a first receive window size, discarding the received sidelink PDCP PDU; or otherwise, buffering the PDCP SDU corresponding to the received sidelink PDCP PDU, wherein the first SN is an SN of the received sidelink PDCP PDU, the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU is received, and the third SN is a sum of 1 and a maximum value of an SN of a PDCP PDU that has been received before the PDCP PDU is received [Examiner notes this feature does not require support as it is presented as an exclusive option to the feature below thus does not have patentable weight];; 
or in a case that duplication detection parameter comprises a sequence number length parameter and a receive window length parameter of a second receive window [[¶0163-166, parameters include VR(UH) being sequence number length ¶0177, and reordering window ¶0157]], when the first SN is greater than or equal to the second SN and is less than a sum of the second SN and a second receive window size, and the PDCP SDU corresponding to the received sidelink PDCP PDU has been buffered, or when the first SN is less than the second SN [¶0163 shows current SN being first SN or value “x”, wherein check “x<VR(UH) and the UMD PDU with SN=x has been received before”], or when the first SN is greater than or equal to a sum of the second SN and a second receive window size, discarding the received sidelink PDCP PDU [¶0163, discard if x < VR(UH)]; or otherwise, buffering the PDCP SDU corresponding to the received sidelink PDCP PDU [¶0164 “Else, the receiving UM RLC entity may place the received UMD PDU in the reception buffer”], wherein the first SN is an SN of the received sidelink PDCP PDU [¶0163 SN = x is received PDU], the second SN is a minimum value of an SN of a PDCP PDU that has not been received before the PDCP PDU is received [¶0163-166, and see ¶0177 VR(UH) is next value greater than highest received SN, thus considered minimum SN of a packet not received before the SN, see further ¶0167 where this value is set to be the greater than the current highest received SN, thus the first SN “x” will be lower than this value especially after the value VR(UH) is incremented, meaning there is at least a second SN VR(UH) with a value of a SN not received that is the minimum i.e. lowest possible value of SN higher than received packets].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the parameter information transmitted by a transmitting device as in Wang is used to discard or buffer packets as in Lee. Wang already teaches sidelink configuration using duplication parameters for unacknowledged mode ¶0097 and it would have been obvious to incorporate these parameters at the receive end for data duplication detection as in Lee who teaches this allows for supporting UM which is preferred for communications in which short delivery time is more important ¶0153.

Regarding claim 10, Wang-Lee teaches:
The sending method according to claim 8, wherein the information carries the duplication detection parameter, or a first correspondence between a service attribute parameter and the duplication detection parameter, or a second correspondence between a logical channel parameter and the duplication detection parameter [Wang ¶0101-102, TX UE sends information including LCID, RB ID, and that data duplication is activated for these, considered a “correspondence” between logical channel parameter and duplication detection parameter, the correspondence comprising the indication of the logical channel ID where duplication occurs, allowing the receiving UE to match this LCH to and apply data duplication detection parameters configured by BS as in ¶0097-99].

Regarding claim 11, Wang-Lee teaches:
The sending method according to claim 10, wherein the service attribute parameter comprises at least one of the following parameters: a ProSe per-packet priority PPPP parameter, a ProSe per-packet reliability PPPR parameter, and a sidelink radio bearer SLRB identifier parameter; and the logical channel parameter is a logical channel priority parameter [Wang ¶097-103, correspondence sent by TX UE includes LCID and that duplication is activated for this LCID, and thus by sending correspondence between LCID, also sending correspondence with logical channel priority as specific LCH includes a priority as in ¶0097 thus identifying the LCH identifies a priority as well].

Regarding claim 19, Wang-Lee teaches:
A communications device, comprising a processor, a memory, and a program that is stored in the memory and can run on the processor, wherein when the program is executed by the processor, steps of the sending method according to claim 8 are implemented [Wang ¶0049-54, Figure 3].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tang US 20190215902 A1 - ¶0004.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478